MEMORANDUM **
Frederick Douglas Stills, a California state prisoner, appeals pro se the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that San Francisco city and county officials violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed Stills’s claim that he contracted hepatitis while working in the laundry room at San Francisco General Hospital because his allegation that the hospital officials failed to warn him of potential health hazards does not implicate a federal right. See DeShaney v. Winnebago County Dep’t of Social Servs., 489 U.S. 189, 201-02, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989) (state tort law duty of care violations do not rise to the level of constitutional violations cognizable under section 1983).
Stills’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.